 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUCHELL CINQUE MAGEE,                               No. 2:19-cv-0172 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    STEVEN ARKOWITZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Court records indicate that on September 6, 1988, the Honorable Lawrence K.

19   Karlton issued an order finding that plaintiff abused the process available to indigent litigants.

20   Based on this abuse, Judge Karlton ordered that before plaintiff filed any new actions, he was

21   required to certify that any new petition presented new claims never raised and disposed of on the

22   merits by any federal court, and show that denial of leave to file such an action would be

23   prejudicial because the new claims could not be properly joined by amendment to any previously

24   filed action.

25           Judge Karlton’s order has not been vacated. In the instant action, plaintiff has not

26   complied with the certification requirements set forth by Judge Karlton for filing a new action.

27   ////

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order, plaintiff shall show cause why this action should not be dismissed for his failure to file the

 3   certification discussed above.

 4   Dated: May 1, 2019

 5

 6

 7

 8
     Mage0172.3a
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
